DETAILED ACTION
Election/Restrictions
Claims 1-2, 4-16, 18, 20-22 are allowable. Claim 17, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species, as set forth in the Office action mailed on 12/29/2021, is hereby withdrawn and claim 17 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2, 4-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-2, 4-10, and 2, the prior art failed to disclose or reasonably suggest the claimed method particularly characterized by forming a first fin protruding from a substrate; forming one or more dielectric layers over the substrate along opposing sides of the first fin; recessing the first fin to form a recess.
Regarding claims 11-15 and 22, the prior art failed to disclose or reasonably suggest the claimed method particularly characterized by forming a high energy bandgap material on a portion of a substrate between a first isolation region and a second isolation region, wherein the first isolation region and the second isolation region extend below a surface of the portion of the substrate.
Regarding claims 16-18 and 20, the prior art failed to disclose or reasonably suggest the claimed method particularly characterized by epitaxially growing a first semiconductor material on a semiconductor substrate, the epitaxially growing the first semiconductor material forming facets on the first semiconductor material, the semiconductor substrate having a first isolation region and a second isolation region thereon, wherein at least a portion of the semiconductor substrate extends between the first isolation region and the second isolation region, the first isolation region and the second isolation region extending above a first surface of the semiconductor substrate, the first surface being between the first isolation region and the second isolation region, the first isolation region and the second isolation region extending to a depth below the first surface in a range of 110 nm and 150 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896